Per Curiam.
The contract for compensation to the attorneys for the executor, as established at the hearing by proof, as to the competency of which no objection was made, was authorized by the residuary legatee. She was the only person to be adversely affected by such contract; she was, therefore, estopped from objecting thereto, and the estoppel, after her death, extended to her next of kin. The allowance to the attorney for the contestant, under the circumstances, we consider excessive. All concur. Decree reversed on the law and facts and new trial granted before the surrogate, with costs to the appellant payable out of the estate. Orders reversed on the law and facts, without costs.